Citation Nr: 0715788	
Decision Date: 05/25/07    Archive Date: 06/01/07	

DOCKET NO.  01-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to 
June 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part. 


FINDINGS OF FACT

1.  In March 2000, the veteran manifested PTSD symptoms of 
being unable to adapt to a group setting or establish 
effective relationships and having frequent panic attacks; he 
also had no intent or plan to harm himself or anyone else, 
spent most of his time with a childhood friend who was also a 
Vietnam combat veteran, and he was given a Global Assessment 
of Functioning (GAF) score of 50.  

2.  In April 2001, the veteran manifested PTSD symptoms of 
going into rages for little things, having major problems 
dealing with stress, showing limited coping abilities, and 
being unable to hold a job; he also was fairly groomed, 
alert, and oriented, had no suicidal ideation, had coherent 
and logical speech, and was given a GAF score of 50-52. 

3.  In June 2004, the veteran manifested PTSD symptoms of a 
short temper, occasional irritability, difficulty in trusting 
people and depression after nightmares; he was alert and 
oriented, exhibiting no thought disorder or delusional 
thinking, got along well with his wife of 11 years and his 
family (although he didn't talk to his adult children much), 
had 4 or 5 friends, sometimes attended church activities, and 
was given a GAF score of 60.  

4.  In September 2006, the veteran had no suicidal ideation, 
had thought processes and content within normal limits, was 
functioning well in woodworking projects and camping trips, 
was no longer irritable, appeared neatly dressed with good 
personal hygiene, had a happy marriage of 14 years, had a 
somewhat strained relationship with his grown children, 
enjoyed 3 very close friends, went on cook-outs with his 
friends, and was given a GAF score of 60.   

5.  At various treatment sessions, the veteran was given GAF 
scores of 55 (November 2000), 50 (August 2001, January 2002, 
June 2002), 53 (June 2002), 55 (August 2002), 60 
(September 2002), 55 (December 2004), and 60 (April 2006).  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, and 
Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R. Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

PTSD is rated under the general rating formula for mental 
disorders found under 38 C.F.R. § 4.130 after Diagnostic 
Code 9440.  The RO assigned a 50 percent disability rating 
for the veteran's PTSD disability.  On appeal, the Board will 
consider the criteria for the two higher ratings to determine 
whether an increased rating is warranted.  

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting) and inability to establish and maintain effective 
relationships.  For a 100 percent rating, the evidence must 
show total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusional or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (general rating formula for mental 
disorders).  

The record shows none of the symptoms listed for a 
100 percent rating.  Not one examiner has determined that the 
veteran has any of those symptoms.  The Board concludes that 
both total occupational and total social impairment, required 
for assignment of a 100 percent rating, is not demonstrated.  

Five of the symptoms listed for a 70 percent rating are 
clearly not observed by the various examiners.  There are no 
notes relating to spatial disorientation.  All notes 
concerning the veteran's speech indicated that his speech was 
within normal limits and all notes concerning his appearance 
indicated that he was neat and clean.  The only note that 
might be construed as concerning obsessive rituals is one 
January 2002 note recording the veteran's statement that he 
counts a lot.  There is no detail as to the obsessive nature 
of the counting and it appears nowhere else.  As for suicidal 
ideation, all notes are negative except for one December 2004 
note that records that he had suicidal ideation without any 
plan.  

For the remaining symptoms listed for a 70 percent rating, a 
pattern emerges that the veteran's condition was worse at the 
March 2000 and April 2001 C&P examinations and then improved 
by the June 2004 and September 2006 C&P examinations.  For 
example, with respect to difficulty in adapting to stressful 
circumstances, two examiners observed that symptom in the 
veteran.  The March 2000 C&P examiner determined that the 
veteran could not adapt to group sessions with his peers.  
The April 2001 C&P examiner found that the veteran had major 
problems dealing with stress and limited coping abilities.  
On the other hand, neither the June 2004 nor the 
September 2006 C&P examiners made any findings that the 
veteran had difficulty in adapting to stressful 
circumstances.  As for impaired impulse control, the 
April 2001 examiner found that the veteran went into rages 
for even little things, whereas the September 2006 examiner 
recorded that since the veteran had begun treatment, he was 
no longer irritable.  

Similarly, with respect to near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, the March 2000 examiner found 
that the veteran had panic attacks and chronic and continuous 
depression, whereas the September 2006 examiner noted that 
the veteran was working on wood-working projects and 
participating in recreational activities as a way to cope 
with his symptoms.  As for inability to establish and 
maintain effective relationships, the March 2000 examiner 
noted the veteran's inability to establish the trust needed 
to improve in having effective relationships and the 
December 2004 examiner noted that the veteran got along okay 
on the job, except for occasional irritability and difficulty 
in trusting people.  But the December 2004 examiner also 
noted that the veteran had friends and sometimes attended 
church activities, and the September 2006 examiner noted that 
while the veteran had a strained relationship with his grown 
children, the veteran had three very close friends, had cook-
outs with his friends, and had been in a happy marriage for 
14 years.  

The GAF scores in the years 2000 through 2004 ranged from 50 
to 55 (with one score of 60 in September 2002), but the 
scores in April  and September 2006 were both 60.  And the 
veteran's comments reflect his belief that his condition has 
been improving.  At his December 2002 mental health clinic 
visit, the veteran noted that the medication seemed to be 
helping him a lot because he could sleep without having 
nightmares.  Moreover, at the September 2006 C&P examination, 
the veteran reported that he believed the medication was 
working well because when he forgot to take a dose, he could 
notice a big difference.  In addition, he reported that there 
were now nights where he slept through the night with no 
problem, although there were still some nights where he would 
wake frequently.  

Indeed, the improvement of the veteran's condition can be 
seen from the general comments about the occupational and 
social impairment of the veteran by the various examiners.  
In April 2001, the C&P examiner noted that the veteran had 
serious and significant impairment in areas of functioning, 
mainly in social and industrial settings, and was unable to 
hold a job.  But noting that the veteran had retired due to 
his diabetic condition rather than as a result of symptoms of 
PTSD, the September 2006 examiner found that his PTSD 
symptoms were not severe enough that they would have any 
impact on employment functioning.  When the veteran filed his 
claim for an increased rating, he was assigned a 10 percent 
disability rating.  In May 2001, the RO increased that rating 
to a 50 percent rating.  Since that time, the veteran's 
condition has been improving.  The veteran does not 
demonstrate most of the symptoms listed with respect to a 70 
percent rating.  As a result, an increase greater than the 
assigned 50 percent rating is not warranted on this record.  

Nor is a different result warranted by applying the 
reasonable doubt doctrine.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.  In addition, 
where there is a question as to which of two evaluations 
shall be applied the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Here, there is evidence of some 
symptoms included in the 70 percent rating criteria.  In 
September 2004, the veteran became enraged when after her 
release from prison, his daughter created difficulties within 
his household; the veteran took a weapon and began shouting 
on his lawn.  The following December, the veteran noted that 
because of the stress between his daughter and wife, he had 
suicidal ideation but without a plan.  Yet after that three- 
month period, the record contains no evidence of symptoms 
listed for a 70 percent rating.  Thus, the veteran's 
disability picture does not more nearly approximate the 
higher rating nor does the record reflect reasonable doubt 
about the proper rating because the evidence against an 
increased rating is much greater than that in favor.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided, and the NOD was filed, 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The RO's July 2003 and April 2005 letters describing the 
evidence needed to support the veteran's claim described the 
evidence necessary to substantiate a claim for an increased 
rating, identified what evidence VA was collecting, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claim.  

The letters did not address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
increased rating, but that information was provided to the 
veteran in the January 2007 supplemental statement of the 
case.  And since the veteran had a meaningful opportunity to 
participate in the adjudication process, the veteran was not 
prejudiced by the delay in receiving that notice.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist the claimant in obtaining 
evidence to substantiate his or her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA met its duty to assist the 
veteran by retrieving his claims folder, obtaining his 
medical treatment records from the VA facilities, and by 
conducting C&P examinations.  

In October 2003, the Board ordered the RO to obtain the 
records of the veteran's disability claim from the Social 
Security Administration (SSA).  The record reflects that many 
attempts were made to retrieve those records from that 
agency.  Both the local SSA office and the headquarters 
offices were contacted.  Each office responded that the 
records were not in that office and that after searching for 
the records, the agency was unable to provide them.  Under 
38 C.F.R. § 3.159(e), when the RO determines that further 
attempts to obtain federal records would be futile, the RO is 
required to provide the veteran with oral or written notice 
of that fact.  The regulation also provides that certain 
information must be contained in that notice, namely, the 
identity of the records the RO was unable to obtain, an 
explanation of the efforts the VA made to obtain the records, 
a description of any further action VA will take regarding 
the claim, and notice that the veteran is ultimately 
responsible for providing the evidence.  The claims file does 
not contain evidence that the RO provided that notice.  
Nevertheless, the veteran was not prejudiced by this failure, 
because the Social Security Administration was unable to 
locate the records.  Thus, even if the veteran had been 
provided with appropriate notice, he would have been unable 
to obtain these records for himself.  As a result, the 
failure to provide notice about the SSA records did not 
prejudice the veteran in this case.  


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.  


REMAND

The Board notes that the claims folder contains a document 
dated October 24, 2003, labeled as a notice of disagreement 
(NOD) "with a recent . . . decision regarding: entitlement 
to individual unemployability."  The claims folder also 
contains an April 2003 rating decision, of which the veteran 
was notified by a letter dated April 8, 2003, that denied a 
TDIU rating.  The record before the Board indicates that the 
RO sent the claims folder to the Board in August 2003; the 
record contains no rating decisions issued since then.  The 
RO sent the October 2003 document to the Appeals Management 
Center (AMC) in Washington, DC, where it was included in the 
veteran's claims folder.  The record does not contain a SOC 
issued in response to the October 2003 NOD.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
a Statement of the Case on the issue of 
entitlement to a total disability rating 
based on individual unemployability. 
Afford the veteran and his representative 
an opportunity to respond and file a 
substantive appeal. Thereafter, if, and 
only if, timely substantive appeal is 
perfected, send the matter to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


